Citation Nr: 0403650	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-21 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972, including duty in Vietnam from February 1970 
to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
The veteran testified at a Travel Board hearing held before 
the undersigned at the RO in June 2003 in connection with his 
appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he has PTSD as the result of 
stressful experiences that occurred during his Vietnam 
service from February 1970 to January 1971, during which 
period he served as a sheet metal worker with an aviation 
unit, the 114th Aviation Company (AsltHel), repairing 
helicopters.  

In adjudicating the claim for service connection for PTSD, 
entitlement criteria specific to the disorder must be 
considered.  The law requires that there be (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and (3) credible supporting evidence that the claimed 
inservice stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2003); Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

The record contains numerous examination and treatment 
reports showing a post service diagnosis of PTSD.  The RO has 
denied service connection for PTSD on the basis that the 
occurrence of a stressor for PTSD is not documented.  The 
stressor events claimed by the veteran are: (1) being exposed 
to rocket fire at Tan Son Nhut Air Force Base within two 
hours of his arrival in Vietnam; (2) going on night 
helicopter test flights, which always drew fire; (3) serving 
as a helicopter door gunner; (4) witnessing the death of a 
door gunner who was shot in action; (5) being shot at 
regularly while driving the officers' hookers home from the 
base.  

The evidence necessary to establish the occurrence of a 
stressor for PTSD varies, depending on whether or not the 
veteran "was engaged in combat with the enemy."  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The law provides that if a 
claimed stressor is related to combat, service department 
evidence that a veteran engaged in combat will be accepted as 
conclusive evidence of the occurrence of such stressor in the 
absence of evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (2002).  See also Collette 
v. Brown, 82 F.2d 389, 392-93 (Fed. Cir. 1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  

The Board will defer a determination as to whether the 
veteran qualifies as a combat veteran pending additional 
development of the evidence.  If the veteran is ultimately 
determined not to be a combat veteran within the meaning of 
the law, further development is required to assist the 
veteran in documenting the claimed stressors in service.  

Although obtaining corroboration of the events claimed by the 
veteran is complicated by the fact that the veteran is unable 
to provide detailed information such as the names and dates 
associated with the incidents, it appears likely that service 
department documentation may be available to establish 
whether an attack on Tan Son Nhut Air Force Base took place 
on February 26, 1970, the day of the veteran's arrival in 
Vietnam.  The veteran does not recall the name of the door 
gunner killed in action but believes that the event occurred 
in about July or August 1970.  Such an event occurring during 
that time frame is likely to be recorded in unit histories.  
Accordingly, an attempt to research both events through the 
U. S. Armed Services Center for Research of Unit Records 
(USASCRUR) should be made.  

There is evidence in the record that the veteran is in 
receipt of disability benefits from the Social Security 
Administration.  Any available medical records in the 
possession of that agency should be obtained.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should obtain the veteran's 
complete service department personnel 
records (201 file).  

2.  The RO should contact the USASCRUR 
and request verification of the events 
claimed by the veteran as stressors for 
PTSD.  Relevant information from the 
veteran's personnel records should be 
included.  Although some of the claimed 
incidents are most likely unresearchable, 
unit histories or diaries and any other 
relevant and available documentation 
should be requested to corroborate the 
claimed attack on Tan Son Nhut Air Force 
Base on February 26, 1970, the first day 
of the veteran's Vietnam service.  Also, 
the information that the death of  a door 
gunner witnessed by the veteran occurred 
in July or August 1970 may be narrow 
enough that corroborating documentation 
may be available.  If possible, unit 
histories and any other relevant material 
pertaining to the 114th Aviation Company 
(AsltHel) should be obtained for the 
entire period during which the veteran 
was assigned to it, or, if not, from July 
1, 1970 to August 31, 1970.  In 
particular, any record documenting 
casualties sustained should be requested.

3.  Copies of any medical records in the 
possession of the Social Security 
Administration should be obtained for the 
record.  

4.  After completion of the foregoing, 
the RO should determine whether, in 
light of any new evidence received, an 
additional VA psychiatric examination is 
required.  West (Carleton) v. Brown, 7 
Vet. App. 70 (1994) (holding that the 
question of whether a documented 
stressor is sufficient to cause PTSD is 
medical in nature and must be resolved 
by medical evidence.)  

5.  The RO should ensure that all 
notification and development actions 
required to satisfy the Veterans Claims 
Assistance Act of 2000, in addition to 
those specified herein, are undertaken, 
to specifically include a request that 
the veteran provide any evidence in his 
possession that pertains to the claim.

6.  When the record is complete, the RO 
should review the issue of entitlement to 
service connection for PTSD.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

